DETAILED ACTION
This communication responsive to the application No. 16/548,917 filed on August 23,
2019. Claims 1-14 are pending and are directed towards FIRST VEHICLE-SIDE TERMINAL, METHOD FOR OPERATING THE FIRST TERMINAL, SECOND VEHICLE-SIDE TERMINAL AND METHOD FOR OPERATING THE SECOND VEHICLE-SIDE TERMINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy required by 37 CFR 1.55. The certified copy has been filed in this application on 09/20/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019 and 02/28/2020 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “the second terminal” There is insufficient antecedent basis for these limitations in the claims. 

Claim Objections
Claims 1-14 are objected to because of the following informalities:
In particular, claim 1, recites the phrase “(NN1) and (NN2)” in the preamble and the body of the claim; however, the acronym is not defined by the claims, the use of abbreviation “(NN1) and (NN2)” makes the claim ambiguous. Applicant is respectfully required to claim what “(NN1) and (NN2)” stands for before using the abbreviation. Claims 2-14 are objected to for similar reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. U.S. Patent Pub. No. 2016/0218865 A1 (hereinafter “Patil”).

As per claim 1, Patil teaches a first vehicle-side terminal (NN1) of a group of terminals of a radio communication network (communicating between a first representative device 402 and a second representative device. Patil, para [0126]) (a vehicle or a device integrated within a vehicle. Patil, para [0249]), wherein the first vehicle-side terminal (NN1) comprises at least one processor (includes a processor. Patil, para [0249]), at least one memory containing computer program code (stores or retrieves data or computer instructions. Patil, para [0249]), at least one communication module and at least one antenna (Each wireless device may include or correspond to a station, such as a wireless station or a wireless communication device, of the wireless network. Patil, para [0031]), wherein the computer program code is configured such that it acts with the at least one processor, the at least one communication module and the at least one antenna such that the first vehicle-side terminal (NN1) 
determines at least one symmetric group key that is assigned to the group of terminals (202; 302; 402; 502) (The first device 402 may detect an end of the first countdown and generate a second group key and a second distribution key. Patil, para [0129]), 
encrypts the at least one symmetric group key with a public asymmetric individual key that is assigned to a second vehicle-side terminal (NN2) or with a symmetric pair key that is assigned to the first and to the second vehicle-side terminal (NN1, NN2) (204; 304; 404; 504) (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]) [the first distribution key is assigned to both the first and the second devices, See Fig. 4 elements 412 and 414].
transmits the encrypted symmetric group key in the direction of the second vehicle-side terminal (NN2) (206; 306; 406; 506) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]) 
receives an encrypted message from the second vehicle-side terminal (NN2) (212; 312; 412; 512) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions [encrypted message from second to first device]). Patil, para [0047]), and 
decrypts the encrypted message depending on the determined symmetric group key (214; 314; 414; 514) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions). Patil, para [0047]).

As per claim 2, Patil teaches the first vehicle-side terminal (NN1) according to Claim 1, wherein the first vehicle-side terminal (NN1) 
receives an encrypted admission request from the second vehicle-side terminal (NN2) (after receiving the announcement message from the first device that is not associated with the second device, the second device may wait to receive the second announcement message from the third device that is associated with the second device. In response to receiving the second announcement message, the second device may request the candidate group key from the third device. Patil, para [0029]),
decrypts the admission request depending on a private asymmetric key that is assigned to the first vehicle-side terminal (NN1) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions). Patil, para [0047]), 
determines at least two symmetric group keys that are assigned to the group of terminals (The first device 402 may set a first group key and a first distribution key. Patil, para [0127]) (The first device 402 may detect an end of the first countdown and generate a second group key and a second distribution key. Patil, para [0129]),
determines the symmetric pair key (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]) [the first distribution key is assigned to both the first and the second devices, See Fig. 4 elements 412 and 414], 
encrypts the at least two symmetric group keys and the determined symmetric pair key with the public asymmetric individual key that is assigned to the second terminal (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]), and 
transmits the at least two encrypted symmetric group keys and the determined encrypted symmetric pair key in the direction of the second vehicle-side terminal (NN2) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions [encrypted message from second to first device]). Patil, para [0047]).

As per claim 3, Patil teaches the first vehicle-side terminal (NN1) according to Claim 1, wherein the first vehicle-side terminal (NN1) 
determines a change of the symmetric group key (expiration of group keys. Patil, para [0105] and Fig. 2 element 230)( n response to detecting the particular predetermined amount of time prior to expiration of an active group key, the key generator 206 may determine to initiate generation of the group key. Patil, para [0108]), 
selects an already determined symmetric group key as valid symmetric group key (The first group key (Key 1) may be set as the active group key at time t1 or shortly after time t1. Patil, para [0105]),
determines a new symmetric group key (generation of a second group key (Key 2) is initiated. In some implementations, the time t2 may be associated with the particular predetermined amount of time before expiration of the first group key (Key 1) (or an amount of time after generation of the first group key (Key 1). Patil, para [0106]), 
encrypts the new symmetric group key depending on the symmetric pair key that is assigned to the second vehicle-side terminal (NN2) (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]) [the first distribution key is assigned to the second devices, See Fig. 4 elements 414]. and 
(The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]).

As per claim 4, Patil teaches the first vehicle-side terminal (NN1) according to Claim 1, wherein the first vehicle-side terminal (NN1) 
receives a positive reception confirmation that confirms the reception of a new symmetric group key by the second vehicle-side terminal (NN2) (The 4-way handshake may include an extension authentication protocol over local area network (EAPOL) key frame which is encrypted using a key encryption key (KEK) and integrity protected using a key confirmation key (KCK). Patil, para [0087]), 
determines a new symmetric pair key that is assigned to the first and to the second vehicle-side terminal (NN1, NN2) depending on the reception of the positive reception confirmation (the first device 104 and the second device 106 may be associated and the first device 104 and the second device 106 may already possess the pairwise key […] The pairwise key 146 may include the KEK and the KCK. Patil, para [0089]), and 
selects the new symmetric pair key as valid symmetric pair key (The pairwise key 146 may include the KEK and the KCK. The first device 104 may transmit, to the second device 106, a first message including the EAPOL key frame that has the second group key. Patil, para [0089]).

As per claim 7, Patil teaches a method for operating a first vehicle-side terminal (NN1) (communicating between a first representative device 402 and a second representative device. Patil, para [0126]) (a vehicle or a device integrated within a vehicle. Patil, para [0249]), wherein the first vehicle-side terminal (NN1) 
determines at least one symmetric group key that is assigned to the group of terminals (202; 302; 402; 502) (The first device 402 may detect an end of the first countdown and generate a second group key and a second distribution key. Patil, para [0129]), 
encrypts the at least one symmetric group key with a public asymmetric individual key that is assigned to a second vehicle-side terminal (NN2) or with a symmetric pair key that is assigned to the first and to the second vehicle-side terminal (NN1, NN2) (204; 304; 404; 504) (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]) [the first distribution key is assigned to both the first and the second devices, See Fig. 4 elements 412 and 414],
transmits the encrypted symmetric group key in the direction of the second vehicle-side terminal (NN2) (206; 306; 406; 506) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]), 
receives an encrypted message from the second vehicle-side terminal (NN2) (212; 312; 412; 512) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions [encrypted message from second to first device]). Patil, para [0047]), and 
 (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions). Patil, para [0047]).

As per claim 8, Patil teaches a second vehicle-side terminal (NN2) of a group of terminals of a radio communication network (communicating between a first representative device 402 and a second representative device. Patil, para [0126]) (a vehicle or a device integrated within a vehicle. Patil, para [0249]), wherein the second vehicle-side terminal (NN2) comprises at least one processor (includes a processor. Patil, para [0249]), at least one memory containing computer program code (stores or retrieves data or computer instructions. Patil, para [0249]), at least one communication module and at least one antenna (Each wireless device may include or correspond to a station, such as a wireless station or a wireless communication device, of the wireless network. Patil, para [0031]), wherein the computer program code is configured such that it acts with the at least one processor, the at least one communication module and the at least one antenna such that the second vehicle-side terminal (NN2) 
receives at least one encrypted symmetric group key that is assigned to the group of terminals from a first vehicle-side terminal (NN1) (206; 306; 406; 506) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]), 
decrypts the at least one encrypted symmetric group key with a private asymmetric individual key that is assigned to the second vehicle-side terminal (NN2) or with a symmetric (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions). Patil, para [0047]), 
encrypts a message depending on the received decrypted symmetric group key (210; 310; 410; 510) (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]), and 
transmits the encrypted message in the direction of the first vehicle-side terminal (NN1) (212; 312; 412; 512) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]).

As per claim 9, Patil teaches the second vehicle-side terminal (NN2) according to Claim 8, wherein the second vehicle-side terminal (NN2) encrypts an admission request depending on a public asymmetric key that is assigned to the first vehicle-side terminal (NN1) (after receiving the announcement message from the first device that is not associated with the second device, the second device may wait to receive the second announcement message from the third device that is associated with the second device. In response to receiving the second announcement message, the second device may request the candidate group key from the third device. Patil, para [0029]), 
transmits the encrypted admission request in the direction of the first vehicle-side terminal (NN1) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions [encrypted message from second to first device]). Patil, para [0047]), 
receives at least two encrypted symmetric group keys and an encrypted symmetric pair key (The first device 402 may set a first group key and a first distribution key. Patil, para [0127]) (The first device 402 may detect an end of the first countdown and generate a second group key and a second distribution key. Patil, para [0129]), and 
decrypts the at least two encrypted symmetric group keys and the encrypted symmetric pair key depending on a private asymmetric individual key that is assigned to the second terminal (NN2) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions). Patil, para [0047]).

As per claim 10, Patil teaches the second vehicle-side terminal (NN2) according to Claim 8, wherein the second vehicle-side terminal (NN2) 
determines a change of the symmetric group key (expiration of group keys. Patil, para [0105] and Fig. 2 element 230)( n response to detecting the particular predetermined amount of time prior to expiration of an active group key, the key generator 206 may determine to initiate generation of the group key. Patil, para [0108]), 
(The first group key (Key 1) may be set as the active group key at time t1 or shortly after time t1. Patil, para [0105]),
receives a new encrypted symmetric group key from the first vehicle-side terminal (NN1) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]), and 
decrypts the new encrypted symmetric group key depending on the symmetric pair key that is assigned to the second vehicle-side terminal (NN2) (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]) [the first distribution key is assigned to the second devices, See Fig. 4 elements 414].

As per claim 11, Patil teaches the second vehicle-side terminal (NN2) according to Claim 8, wherein the second vehicle-side terminal (NN2) 
receives a new encrypted symmetric group key (The first device 402 may detect an end of the first countdown and generate a second group key and a second distribution key. Patil, para [0129]) (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]),
decrypts the encrypted symmetric group key depending on the currently valid symmetric pair key (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions [encrypted message from second to first device]). Patil, para [0047]), 
transmits a positive reception confirmation that confirms the reception of the new symmetric group key by the second vehicle-side terminal (NN2) (The 4-way handshake may include an extension authentication protocol over local area network (EAPOL) key frame which is encrypted using a key encryption key (KEK) and integrity protected using a key confirmation key (KCK). Patil, para [0087]), and 
selects the new symmetric pair key as valid symmetric pair key(The pairwise key 146 may include the KEK and the KCK. The first device 104 may transmit, to the second device 106, a first message including the EAPOL key frame that has the second group key. Patil, para [0089]).

As per claim 14, Patil teaches a method for operating a second vehicle-side terminal (NN2) (communicating between a first representative device 402 and a second representative device. Patil, para [0126]) (a vehicle or a device integrated within a vehicle. Patil, para [0249]), wherein the second vehicle-side terminal (NN2) 
receives at least one encrypted symmetric group key that is assigned to the group of terminals from a first vehicle-side terminal (NN1) (206; 306; 406; 506) (The first device 402 may detect an end of the first countdown and generate a second group key and a second distribution key. Patil, para [0129]), 
decrypts the at least one encrypted symmetric group key with a private asymmetric individual key that is assigned to the second vehicle-side terminal (NN2) or with a symmetric pair key that is assigned to the first and to the second vehicle-side terminal (NN1; NN2) (208; (The first device 402 may encode (or encrypt) the second group key and the second distribution key using the first distribution key. Patil, para [0132]) [the first distribution key is assigned to both the first and the second devices, See Fig. 4 elements 412 and 414], 
encrypts a message depending on the received decrypted symmetric group key (210; 310; 410; 510) (The first device 402 may send a key delivery message to the second device 404 […] The key delivery message may include the encoded (or encrypted) second group key and the encoded (or encrypted) second distribution key. Patil, para [0132]), and 
transmits the encrypted message in the direction of the first vehicle-side terminal (NN1) (212; 312; 412; 512) (The second group key 142 may replace the first group key 132 as an active group key of the data link group to enable each device in the data link group to encrypt and decrypt group messages (e.g., group transmissions [encrypted message from second to first device]). Patil, para [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. U.S. Patent Pub. No. 2016/0218865 A1 (hereinafter “Patil”) in view of Hasrouny et al. Non-Patent Literature published on 17 May 2018 (hereinafter “Hasrouny”).

As per claim 5, Patil teaches the first vehicle-side terminal (NN1) according to Claim 1, wherein the first vehicle-side terminal (NN1) 
selects the further new symmetric group key as currently valid group key (generation of a second group key (Key 2) is initiated. In some implementations, the time t2 may be associated with the particular predetermined amount of time before expiration of the first group key (Key 1) (or an amount of time after generation of the first group key (Key 1). Patil, para [0106]), 
determines a further new symmetric pair key that is assigned to the second vehicle-side terminal (NN2) (the first device 104 and the second device 106 may be associated and the first device 104 and the second device 106 may already possess the pairwise key […] The pairwise key 146 may include the KEK and the KCK. Patil, para [0089]), and 
 (The pairwise key 146 may include the KEK and the KCK. The first device 104 may transmit, to the second device 106, a first message including the EAPOL key frame that has the second group key. Patil, para [0089]).
Patil does not explicitly teach wherein the first vehicle-side terminal (NN1) receives a withdrawal request from a third terminal (NN3), determines a further new symmetric group key, encrypts the further new symmetric group key and a withdrawal indication depending on the symmetric pair key that is assigned to the first and to the second terminal (NN1; NN2), transmits the encrypted further new symmetric group key and the withdrawal indication in the direction of the second vehicle-side terminal (NN2).
However, Hasrouny teaches wherein the first vehicle-side terminal (NN1), receives a withdrawal request from a third terminal (NN3) (In case of departure of the GL, we consider two scenarios: (1) GL decides to leave the group near an exit point […] GL informs the back-end system through the RSU about its departure. Hasrouny, section 3.1), 
determines a further new symmetric group key (For the key generation process, the GL generates its own private key PrGL, the public key of the group Pugr and the symmetric key for the group Kgr. Hasrouny, Section 3.1) 
encrypts the further new symmetric group key and a withdrawal indication depending on the symmetric pair key that is assigned to the first and to the second terminal (NN1; NN2) (PrGL is used to issue membership certificates to the prospective group members. Pugr is used to identify group members. Kgr is used to encrypt confidential data between group members, e.g. the trust metric values of neighboring vehicles. Hasrouny, Section 3.1),
(Based on direct interaction, neighboring vehicles receive the transmitted safety message, verify sender A by the public key of group1 and evaluate the direct trust of A based on the value of its parameters […] Several Total trust values are transmitted to GLs which in turn merge similar data based on Eq. (5) then transmit average trust values through the nearest RSUs to the back-end system.. Hasrouny, Section 3.3), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patil so that the first vehicle-side terminal (NN1) receives a withdrawal request from a third terminal (NN3), determines a further new symmetric group key, encrypts the further new symmetric group key and a withdrawal indication depending on the symmetric pair key that is assigned to the first and to the second terminal (NN1; NN2), transmits the encrypted further new symmetric group key and the withdrawal indication in the direction of the second vehicle-side terminal (NN2). One would be motivated to do so, to keep track of the vehicles departure in the system.

As per claim 6, Patil teaches the first vehicle-side terminal (NN1) according to Claim 1. Patil does not explicitly teach wherein the first vehicle-side terminal (NN1) receives the encrypted message and an encrypted signature from the second vehicle-side terminal (NN2), decrypts the encrypted message and the encrypted signature depending on the symmetric group key, and verifies the origin of the message from the second vehicle-side terminal (NN2) depending on the signature and depending on a public certificate that is assigned to the second vehicle-side terminal (NN2).
(A user with a key pair of public and private keys can apply the signature generation algorithm to produce a digital signature on some message […] The group signature incorporates multiple secret private keys with one group public key. Hasrouny, Section 3.1 page 4644), 
decrypts the encrypted message and the encrypted signature depending on the symmetric group key (For the verification process of the digital signature, the sender public key in the attached certificate is used to reverse the signature process, i.e., take the encoded string, decode it with the sender public key, generate the original string and then compare with the sending device information. Hasrouny, Section 3.1 page 4644), and 
verifies the origin of the message from the second vehicle-side terminal (NN2) depending on the signature and depending on a public certificate that is assigned to the second vehicle-side terminal (NN2) (The attached certificate ensures trust in the system while the signature is used for verifying the integrity of the beacon’s content. The short-term certificate includes a validity period, the public key of the sender and the digital signature of the authority that issued this certificate. Hasrouny, Section 3.1 page 4644).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patil so that the first vehicle-side terminal (NN1) receives the encrypted message and an encrypted signature from the second vehicle-side terminal (NN2), decrypts the encrypted message and the encrypted signature depending on the symmetric group key, and verifies the origin of the message from the second vehicle-side terminal (NN2) depending on the signature and depending on a public certificate that is assigned to the second vehicle-side terminal (NN2). One would be motivated to do so, to (Hasrouny, Section 3.1 page 4644).

As per claim 12, Patil teaches the second vehicle-side terminal (NN2) according to Claim 8, wherein the second vehicle-side terminal (NN2) 
determines a further new symmetric pair key that is assigned to the second vehicle-side terminal (NN2) (the first device 104 and the second device 106 may be associated and the first device 104 and the second device 106 may already possess the pairwise key […] The pairwise key 146 may include the KEK and the KCK. Patil, para [0089]), and 
selects the further new symmetric pair key as valid symmetric pair key depending on the withdrawal indication (The pairwise key 146 may include the KEK and the KCK. The first device 104 may transmit, to the second device 106, a first message including the EAPOL key frame that has the second group key. Patil, para [0089]).
Patil does not explicitly teach wherein the second vehicle-side terminal (NN2), receives an encrypted further new symmetric group key and an encrypted withdrawal indication, decrypts the further new symmetric group key and the withdrawal indication depending on the symmetric pair key that is assigned to the second terminal (NN2), selects the further new symmetric group key as currently valid group key depending on the withdrawal indication.  
However, Hasrouny teaches receives an encrypted further new symmetric group key and an encrypted withdrawal indication (In case of departure of the GL, we consider two scenarios: (1) GL decides to leave the group near an exit point […] GL informs the back-end system through the RSU about its departure. Hasrouny, section 3.1 page 4643), 
(PrGL is used to issue membership certificates to the prospective group members. Pugr is used to identify group members. Kgr is used to encrypt confidential data between group members, e.g. the trust metric values of neighboring vehicles. Hasrouny, Section 3.1 page 4644), 
selects the further new symmetric group key as currently valid group key depending on the withdrawal indication ((PrGL is used to issue membership certificates to the prospective group members. Pugr is used to identify group members. Hasrouny, Section 3.1 page 4644).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patil so that the second vehicle-side terminal (NN2), receives an encrypted further new symmetric group key and an encrypted withdrawal indication, decrypts the further new symmetric group key and the withdrawal indication depending on the symmetric pair key that is assigned to the second terminal (NN2), selects the further new symmetric group key as currently valid group key depending on the withdrawal indication. One would be motivated to do so, to keep track of the vehicles departure in the system.

As per claim 13, Patil teaches the second vehicle-side terminal (NN2) according to Claim 8. Patil does not explicitly teach wherein the second vehicle-side terminal (NN2) determines a signature depending on the message and depending on the private asymmetric key that is assigned to the second vehicle-side terminal (NN2), encrypts the message and the signature depending on the valid symmetric group key, and transmits the encrypted message and the encrypted signature in the direction of the first vehicle-side terminal (NN1).
(A user with a key pair of public and private keys can apply the signature generation algorithm to produce a digital signature on some message […] The group signature incorporates multiple secret private keys with one group public key. Hasrouny, Section 3.1 page 4644), 
encrypts the message and the signature depending on the valid symmetric group key (For the verification process of the digital signature, the sender public key in the attached certificate is used to reverse the signature process, i.e., take the encoded string, decode it with the sender public key, generate the original string and then compare with the sending device information. Hasrouny, Section 3.1 page 4644), and
transmits the encrypted message and the encrypted signature in the direction of the first vehicle-side terminal (NN1) (The attached certificate ensures trust in the system while the signature is used for verifying the integrity of the beacon’s content. The short-term certificate includes a validity period, the public key of the sender and the digital signature of the authority that issued this certificate. Hasrouny, Section 3.1 page 4644).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Patil so that the second vehicle-side terminal (NN2) determines a signature depending on the message and depending on the private asymmetric key that is assigned to the second vehicle-side terminal (NN2), encrypts the message and the signature depending on the valid symmetric group key, and transmits the encrypted message and the encrypted signature in the direction of the first vehicle-side terminal (Hasrouny, Section 3.1 page 4644).

Related Prior Art
The following references have been considered relevant by the examiner:
 
A. Doggart et al. US 10,609,528 B2 directed to a method of managing a vehicle convoy, by sending a convoy setup invitation message from a first vehicle to set up a vehicle convoy; receiving, at the first vehicle, a confirmation message from a second vehicle accepting the convoy setup invitation; sending, from the first vehicle, convoy data messages to the second vehicle, the convoy data messages comprising data required to maintain the vehicle convoy. 

B. Switkes et al. US 2020/0125117 A1 directed to systems and methods for increasing the safely platooning includes verifying that a vehicle is not decelerating less than necessary, verifying that the vehicle is not accelerating unintendedly, verifying that the vehicle is not decelerating unintendedly, verifying that the vehicle is not platooning unintendedly, verifying that notifications provided by a platooning electronic control unit are being transmitted to their intended destinations, verifying that information received from a network operations center is correct, and verifying that the instability of the vehicle does not exceed a threshold amount.

C. Park et al. US 2020/0184827 A1 directed to a vehicle control comprises a communication unit for performing communication with the other vehicles located within a predetermined range, and a processor for performing communication with the other vehicles 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492